Case: 2:19-cv-05330-ALM-CMV Doc #: 41 Filed: 11/02/20 Page: 1 of 5 PAGEID #: 161




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


FREDDIE SAMS,                                    :
                                                 : Case No. 2:19-cv-5330
                Plaintiff,                       :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
        v.                                       :
                                                 : Magistrate Judge Chelsea M. Vascura
FRANKLIN COUNTY, OHIO, et al.,                   :
                                                 :
                                                 :
                Defendants.                      :


                                          OPINION & ORDER

                                          I. INTRODUCTION

        This matter is before the Court on Defendant Franklin County, Ohio and Defendant

Franklin County Sherriff’s Office Motion to Dismiss. (ECF No. 11). The Motion is ripe for

review, and the Court will resolve the matter without a hearing. For the reasons set forth below,

the Court GRANTS Defendants’ Motion.

                                          II. BACKGROUND

        Plaintiff Freddie Sams went to the hospital to be treated for a fractured hand and wrist and

for a stab wound on or about November 18, 2017. (ECF No. 1 ¶ 18). Before Plaintiff left the

hospital, Franklin County Sheriff’s deputies arrested him for domestic violence and transported

him to a Franklin County correctional facility. (Id. at ¶¶ 20–21). The domestic violence charges

against Plaintiff were later dismissed, and he was released from the correctional facility on

December 12, 2017. (Id. at ¶¶ 24–25). Plaintiff claims that his Eighth and Fourteenth Amendment

rights were violated because he was not provided with proper medical care during his time in the

correctional facility. (Id. at ¶¶ 5–8).


                                                 1
Case: 2:19-cv-05330-ALM-CMV Doc #: 41 Filed: 11/02/20 Page: 2 of 5 PAGEID #: 162




        Plaintiff filed § 1983 claims against Franklin County, Ohio, Franklin County Sheriff’s

Office, NaphCare, Inc. (a third-party medical provider), and six John and Jane Does. (ECF No. 1).

Approximately four months later, Plaintiff was ordered to substitute the true identities for the John

and Jane Does. (ECF No. 16). Plaintiff responded by filing a Motion to Amend and Rename the

Parties (ECF No. 19), to which he attached an Amended Complaint (ECF No. 22).

        Defendants Franklin County, Ohio and Franklin County Sheriff’s Office responded to

Plaintiff’s original Complaint and moved to dismiss for failing to state a claim upon which relief

can be granted. (ECF No. 11). Specifically, Defendants argue that they were not deliberately

indifferent to his medical needs and that Plaintiff was not deprived of his constitutional rights.

                                     III. STANDARD OF REVIEW

        The defendants moved to dismiss under Federal Rule of Civil Procedure 12(b)(6). Under

modern federal pleading standards, a complaint must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint will

survive a motion to dismiss if the plaintiff alleges facts that “state a claim to relief that is plausible

on its face” and that, if accepted as true, are sufficient to “raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007); see also Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). A complaint must therefore “contain either direct or inferential allegations

respecting all material elements to sustain a recovery under some viable theory.” Edison v. Tenn.

Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007).

        In assessing the sufficiency and plausibility of a claim, courts “construe the complaint in

the light most favorable to the plaintiff, accept its allegations as true, and draw all reasonable

inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007).

Thus, dismissal is appropriate only if “it appears beyond doubt that the plaintiff can prove no set



                                                     2
Case: 2:19-cv-05330-ALM-CMV Doc #: 41 Filed: 11/02/20 Page: 3 of 5 PAGEID #: 163




of facts in support of his claim which would entitle him to relief.” Guzman v. U.S. Dep’t of

Homeland Sec., 679 F.3d 425, 429 (6th Cir. 2012) (quotation omitted).

                                        IV. ANALYSIS

A. Amending the Complaint

       Plaintiff was ordered to identify the true identities of the John and Jane Does he cited in

his original Complaint. (ECF No. 13). Plaintiff responded by filing a Motion to Amend and

Rename the Parties, to which he attached an Amended Complaint. (ECF No. 19, ECF No. 22). The

Amended Complaint is virtually identical to the original Complaint, aside from one additional

paragraph naming the individual Defendants and a revised case caption identifying the same

individuals. Compare ECF No. 1 with ECF No. 22 (showing that the two complaints contain the

exact same substantive allegations against Defendants).

       Before Plaintiff submitted his Amended Complaint, Defendants had responded to the

original Complaint by filing a Motion to Dismiss. (ECF Nos. 9, 10, 11). Because the Amended

Complaint is substantively identical to the original Complaint, Defendants’ Motion to Dismiss is

not moot, and the original Complaint controls the Court’s forthcoming analysis.

B. Deliberate Indifference

       The Constitution “does not mandate comfortable prisons,” but it also does not permit

inhumane ones. Farmer v. Brannan, 511 U.S. 825, 832 (1994) (quoting Rhodes v. Chapman, 452

U.S. 337, 349 (1981). It is well-settled that “the treatment a prisoner receives in prison and the

conditions under which he [or she] is confined are subject to the scrutiny of the Eighth

Amendment.” Helling v. McKinney, 509 U.S. 25, 31 (1993). Similarly, pretrial detainees are

protected from cruel and unusual punishment by the Due Process Clause of the Fourteenth

Amendment. Winkler v. Madison Cnty., 893 F.3d 877, 890 (6th Cir. 2018). These constitutional



                                                3
Case: 2:19-cv-05330-ALM-CMV Doc #: 41 Filed: 11/02/20 Page: 4 of 5 PAGEID #: 164




provisions protect incarcerated people from “deliberate indifference” to their serious medical

needs. Farmer, 511 U.S. at 835. To sustain liability under the deliberate indifference standard, a

plaintiff must satisfy an objective component, which measures the seriousness of the medical need,

and a subjective component, which measures the knowledge and actions of the defendants. Id. at

838–39; Winkler, 893 F.3d at 890. The defendants “must know of and disregard an excessive risk

to inmate health or safety; the [defendants] must both be aware of facts from which the inference

could be drawn that a substantial risk of harm exists, and [they] must also draw the inference.” Id.

at 837.

          Here, the Complaint fails to cite specific facts that demonstrate the subjective component

of the deliberate indifference standard. The Complaint does not allege facts that any Defendant

knew of an excessive risk to Plaintiff’s hand if specific medical treatment was not provided.

Likewise, the Complaint does not allege that any Defendant inferred an excessive risk to Plaintiff’s

hand if specific medical treatment was not provided. Instead, Plaintiff alleges that “Defendants

failed to change [his] bandages and casts until they smelled, ignored [his] requests for treatment

and aid over 8 times because it was inconvenient for the deputies or they were to [sic] busy feeding

other prisoners, or the nurses were on shift change.” (ECF No. 1 at ¶ 27). These allegations do not

constitute deliberate indifference because they do not show that Defendants’ inaction was despite

their “knowledge of a substantial risk of serious harm” to Plaintiff. Farmer, 511 U.S. at 842.

Plaintiff also alleges that Defendants “in one way or another” were responsible for providing

medical care to him “and instead were deliberately indifferent.” (ECF No. 1 ¶ 17). This conclusory

statement is likewise insufficient to meet the pleading standard of the Federal Rules of Civil

Procedure. See Iqbal, 556 U.S. at 678, citing Twombly, 550 U.S. at 555 (“[T]he tenet that a court




                                                  4
Case: 2:19-cv-05330-ALM-CMV Doc #: 41 Filed: 11/02/20 Page: 5 of 5 PAGEID #: 165




must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of

action’s elements, supported by mere conclusory statements.”).

                                      V. CONCLUSION

          For the reasons stated herein, the Court GRANTS Defendants’ Motion to Dismiss. (ECF

No. 11). Plaintiff’s Complaint is hereby DISMISSED WITH PREJUDICE. This matter is now

closed.

          IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: November 2, 2020




                                                5
